           Case 1:19-cv-07966-NRB Document 6 Filed 08/29/19 Page 1 of 1
                                                            USDCSDNY
                                                            DOCUMENT
 UNITED STATES DISTRICT COURT
                                                            ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------x                     DOC#:          I

 TATIANA AKHMEDOVA,                                         DATEFILED:  8/2q{J~
                      Plaintiff,
                                                                0 RD ER
               - against -
                                                            19 Civ. 7966(NRB)
 FARKHAD AKHMEDOV, and STRAIGHT
 ESTABLISHMENT,

                     Defendants.
 -------------------------------------x



NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Having reviewed the First Amended Verified Complaint and the

exhibits annexed thereto,        the Court is not persuaded that it has

subject matter jurisdiction.          See 28 U.S.C. § 1333.

      The plaintiff is hereby granted leave to submit a memorandum

of law to persuade the Court otherwise.              If no such memorandum of

law   is    received within     thirty   days   of   this    order,   the   above-

captioned action will be dismissed without prejudice.

              SO ORDERED.

Dated:        New York, New York
              August 29, 2019
                                             L~:;;J
                                             NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                         1
